DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 10/19/2021 for response of office action mailed on 09/17/2021. Claims 1 and 9 are currently amended. Claims 2-7 and 10-15 are cancelled. Claims 17 and 18 are added. Claims 1, 8, 9 and 16-18 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 9 are objected because of following minor informality:
In line 12 of claim 1, examiner suggests to replace “identifier a is hash” with - - identifier is a hash - -. 
In line 17 of claim 9, examiner suggests to replace “identifier a is hash” with - - identifier is a hash - -. 


Response to Arguments
Applicant cancelled claims 6-7 and 14-15, filed on 10/19/2021, therefore the claim objections to those claims have been withdrawn.
Applicant’s amendments on claim 1 and 9, filed on 10/19/2021, with respect to claim rejections under 35 U.S.C 112 (lack of antecedent) have been considered. The amendments overcame the current rejection, therefore the claim rejections have been withdrawn.
Applicant’s amendments on claim 1 and 9, filed on 10/19/2021, with respect to rejection under 35 U.S.C 103 have been fully considered.
Regarding argument on claim 1 on page 7-9, claim 1 is amended with new limitation, wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain.  Claim 9 although is different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1 and 9 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 9, claim recites “generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device” at the end of claim, the scope of above limitation is not clear. For the examination purpose, examiner interprets it as “generating a matrix code that enables access to the owner data portion of the smart contract by a user who scans the matrix code with a user-side mobile device”. 
Regarding claim 18, claim recites “a display of the ownership chain of the real-world object an item obfuscated a user's real name”, the scope of above limitation is not clear. For the examination purpose, examiner interprets it as “a display of the ownership of the real-world object is an obfuscated owner’s real name”.  
Claim 16-17 are rejected for carrying the same deficiencies of claim 9 as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 9, and 16-18 
Regarding claim 1, Jong teaches a computerized method for digitally tracking ownership of goods with a blockchain (Jong: The AC system is to track ownership of gold bars using asset card transactions on a distributed ledger; Para. 0016) comprising: providing the blockchain, wherein the blockchain comprises a set of blockchain ownership records such that specified data exists in a specific chronological order (Jong: The AC system creates and records the asset card transaction in a blockchain, wherein the blockchain crates a mathematical proof of ownership and wherein the asset card transaction includes an asset card smart contract and an asset card state; The asset card state also includes an owner table which has complete history of the prior owners of the asset in chronological order; Para. 0002; Para. 0016-0018; Para. 0023; Para. 0039; Para. 0003; Para. 0030); saving a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real- world object (Jong: The AC systems creates and records the asset card transaction in a blockchain, wherein the asset card transaction includes an asset card smart contract and an asset card state; The asset card state also includes an owner table which has complete history of the prior owners of the asset (either physical asset or digital asset); Para. 0004-0005; Para. 0006; Para. 0016; Abstract; Para. 0039); wherein the smart contract comprises a real- world object identifier, and an address data (Jong: the asset card state includes a reference to an asset, a serial number for the asset; Para. 0030; the owner maybe identified by their addresses; Para. 0017), wherein the smart contract comprises a real-world object holder data, real-world object name data, and a real-world object location data (Jong: the asset state includes a custodian/owner of the asset, location; Para. 0018), wherein the smart contract comprises a real-world object description data (Jong: the asset state includes characteristic attributes of the asset; Para. 0018); wherein the real-world object identifier a is hash (Jong: an identity token for an asset is generated using a one-way hash of information that uniquely identifies the asset; Para. 0004); with a computer application: enabling an owner of the real-world object to modify an owner data portion of the smart contract to a new owner Jong: the system allows current owner to interact with the blockchain and to transfer the asset to the new owner; Para. 0005; Para. 0033; Abstract; Para. 0039); updating the owner data portion of the smart contract in the blockchain to include the new owner entity (Jong: owner info at the owner table is updated to reflect new owner after each asset transfer; Para. 0039). 
Yet, Jong does not teach wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain.
However, in the same field of endeavor, Meehan teaches wherein the real-world object identifier a is hash of a specified media file (Meehan: hash of an original artwork K is recorded on the blockchain; Para. 0074-0075) and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain (Meehan: a trading card or piece of art is tracked on a blockchain; Para. 0058; images associated with the cards is provided with a hash of the image at the url; Para. 0060) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Jong to include wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105). 
 Regarding claim 8 and 16, combination of Jong and Meehan teaches the method of claim 1, In addition, Jong teaches wherein the blockchain comprises an ETHEREUM blockchain (Jong: Para. 0006: The Ethereum Request for Comment 20 (“ERC20”) is a technical standard defining the functions and event of an Ethereum smart contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform, which provides a virtual machine) that supports recording transactions in a distributed ledger; Para. 0041: the asset card smart contract conforms to the Ethereum Request for Comment 20 technical standard).
Regarding claim 9, Jong a computer system for automatically for digitally tracking ownership of goods with a blockchain (Jong: The AC system is to track ownership of gold bars using asset card transactions on a distributed ledger (140); Para. 0016; Para. 0027; Fig. 1) comprising: a processor; a memory containing instructions when executed on the processor (Jong: the AC system includes a CPU, storage devices; Para. 0028), causes the processor to perform operations that: provide the blockchain, wherein the blockchain comprises a set of blockchain ownership records such that specified data exists in a specific chronological order (Jong: The AC system creates and records the asset card transaction in a blockchain, wherein the blockchain crates a mathematical proof of ownership and wherein the asset card transaction includes an asset card smart contract and an asset card state; The asset card state also includes an owner table which has complete history of the prior owners of the asset in chronological order; Para. 0002; Para. 0016-0018; Para. 0023; Para. 0039; Para. 0003; Para. 0030); save a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real- world object (Jong: The AC systems creates and records the asset card transaction in a blockchain, wherein the asset card transaction includes an asset card smart contract and an asset card state; The asset card state also includes an owner table which has complete history of the prior owners of the asset (either physical asset or digital asset); Para. 0004-0005; Para. 0006; Para. 0016; Abstract; Para. 0039); wherein the smart contract comprises a real- world object identifier, and an address data (Jong: the asset card state includes a reference to an asset, a serial number for the asset; Para. 0030; the owner maybe identified by their addresses; Para. 0017), wherein the smart contract comprises a real-world object holder data, real-world object name data, and a real-world object location data (Jong: the asset state includes a custodian/owner of the asset, location; Para. 0018), wherein the smart contract comprises a real-world object description data (Jong: the asset state includes characteristic attributes of the asset; Para. 0018); wherein the real-world object identifier a is hash (Jong: an identity token for an asset is generated using a one-way hash of information that uniquely identifies the asset; Para. 0004); with a computer application: enable an owner of the real-world object to modify an owner data portion of the smart contract to a new owner entity to change the ownership of the real-world object in the blockchain (Jong: the system allows current owner to interact with the blockchain and to transfer the asset to the new owner; Para. 0005; Para. 0033; Abstract; Para. 0039); update the owner data portion of the smart contract in the blockchain to include the new owner entity (Jong: owner info at the owner table is updated to reflect new owner after each asset transfer; Para. 0039).
Yet, Jong does not teach wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device.
However, in the same field of endeavor, Meehan teaches wherein the real-world object identifier a is hash of a specified media file (Meehan: hash of an original artwork K is recorded on the blockchain; Para. 0074-0075) and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain (Meehan: a trading card or piece of art is tracked on a blockchain; Para. 0058; images associated with the cards is provided with a hash of the image at the url; Para. 0060); and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device (Meehan: Generating a QR code which indicates the ownership of the asset. Other use can access the ownership info when scanning the QR code using a camera; Para. 0058; Para. 0066; Para. 0071-0072; Para. 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Jong to include wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105). 
Regarding claim 17, combination of Jong and Meehan teaches the system of claim 9. In addition, Meehan teaches wherein the matrix code enables access to an ownership chain of the real-world object (Meehan: User can scan the QR code to extract the contents, then compare the information with the record in the blockchain to identify the asset owner; Para. 0071-0072). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the matrix code enables access to an ownership chain of the real-world object as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105).
Regarding claim 18, combination of Jong and Meehan teaches the system of claim 17. In addition, Jong teaches wherein a display of the ownership chain of the real-world object an item obfuscated a user's real name (Jong: an owner can be uniquely identified using a combination of a user name, social security number and biometric; Para. 0004). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haldenby et al. US20170046806: ownership tracking using smart contracts and blockchain
Poornachandran et al. US20170178072: transferring ownership of a smart delivery package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.